UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1592


TYRONE HURT,

                  Plaintiff – Appellant,

          v.

SUPERIOR COURT,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00192-BO)


Submitted:   September 15, 2015             Decided:   October 2, 2015


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Hurt appeals the district court’s order dismissing

his   42    U.S.C.     § 1983     (2012)   complaint   under    28    U.S.C.

§ 1915(e)(2)(B) (2012).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by    the   district     court.       Hurt   v.   Superior     Court,    No.

5:15-cv-00192-BO (E.D.N.C. May 20, 2015).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       2